Judgment, Supreme Court, New York County (Edward Greenfield, J.), entered September 19, 1994, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s determination terminating the petitioner’s provisional appointment as a child caseworker, unanimously affirmed, without costs.
Evidence in the record supports findings that petitioner, a probationary caseworker with the respondent agency, misrepresented to parole authorities that his violation of the curfew provisions of his work-release program was due to his employment with respondent, and that this failure to be reliable and truthful demonstrates petitioner’s unfitness for the position of child caseworker (see, Correction Law § 752 [2]). In the face of *507such evidence, no material issue of fact was raised by petitioner’s unsupported assertion that he was terminated because of his prior conviction for criminal possession of a controlled substance in the first degree, and thus no hearing was required (see, Matter of Preddice v Callanan, 69 NY2d 812; Matter of Johnson v Katz, 68 NY2d 649). Concur — Sullivan, J. P., Rubin, Kupferman, Asch and Nardelli, JJ.